Citation Nr: 1010992	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-35 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to November 19, 
2003, for service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an initial rating for PTSD greater than 50 
percent prior to August 9, 2004.  

(The issue of whether the Board of Veterans' Appeals decision 
of October 15, 2002, that denied service connection for PTSD, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE) is addressed in a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from April 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio.  

The issue concerning a greater initial rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  In an October 2002 decision, the Board denied service 
connection for PTSD.  

2.  A Vet Center treatment record dated September 5, 2003, 
constitutes an informal claim to reopen the Veteran's 
previously denied claim for service connection for PTSD.  

3.  A rating decision in August 2004 granted service 
connection for PTSD and assigned an effective date of 
November 19, 2003, for the award of service connection.  




CONCLUSION OF LAW

The criteria are met for an effective date of September 5, 
2003, for service connection for PTSD.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1) (2009).  

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Nevertheless, in this case, the Veteran is challenging the 
effective date for the grant of service connection for PTSD.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in connection with the effective date claim 
has been satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  The Veteran was also afforded VA 
examinations in June 2004 and September 2005.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case (SOC), which informed them of the laws 
and regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.  

Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance, as is the case in the Veteran's current 
appeal, shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400(q)(ii), (r).  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).  

The Veteran's first claim for service connection for PTSD was 
received in June 1998.  A rating decision in August 1998 
denied service connection and the Veteran appealed that 
decision.  In October 2002, the Board denied service 
connection for PTSD.  That decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100.  As indicated above, 
the effective date of an award of disability compensation 
based on a claim to reopen after a final disallowance can be 
no earlier than the date of receipt of the new claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  

Thus, the effective date for service connection for PTSD in 
this case, turns on the date of receipt of the Veteran's 
application to reopen his service connection claim.  
Following the Board's October 2002 denial of service 
connection for PTSD, the next communication that was received 
from the Veteran was a written statement indicating that he 
was currently receiving VA treatment for PTSD and that he 
wanted to reopen his service connection claim.  That 
statement was received on November 19, 2003.  

VA treatment records indicate that the Veteran was first seen 
at a Vet Center to attend a Combat Support Group on September 
5, 2003.  A detailed Report of Psychosocial History prepared 
by a VA social worker in October 2003 lists an impression of 
chronic PTSD, noting that the Veteran exhibited symptoms 
common to the criteria for PTSD set forth in the DSM-IV.  
That report was countersigned by a VA psychiatrist.  

VA's regulations also provide that a report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal application to reopen a 
previously denied claim for benefits under an existing law or 
for benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a disability 
which may establish entitlement.  See 38 C.F.R. § 3.157(a).  
The regulation also states that the date of the outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of the claim.  

The Board finds that the September 5, 2003, Vet Center report 
constitutes a report of a VA outpatient examination, as 
contemplated by § 3.157.  The report indicates that the group 
discussion that day concerned personal stressors as they 
related to PTSD.  Thus, the report relates to the disability 
for which service connection was later established.  
Therefore, the Board finds that the September 5, 2003, Vet 
Center report constitutes the Veteran's application to reopen 
his claim for service connection for PTSD, and that September 
5, 2003, constitutes the date of receipt of that claim.  

A rating decision in August 2004 granted service connection 
for PTSD and assigned an effective date of November 19, 2003, 
the date of receipt of the written communication from the 
Veteran.  

However, because the Board has found that the date of receipt 
of the Veteran's application to reopen his claim was 
September 5, 2003, that date is the proper effective date for 
the award of service connection for PTSD.  Accordingly, the 
Board concludes that an effective date of September 5, 2003, 
should be assigned for service connection for PTSD.  

In his notice of disagreement that was received in September 
2004, the Veteran contended that the effective date should be 
when he first began seeking service connection for PTSD.  He 
argued that he had "repeatedly contended that [he] could 
have a dual diagnosis which included PTSD, but the examiners 
never addressed this possibility and continued to hold that 
[his] original diagnosis in the 1970s was [his] only 
problem."  The Veteran noted that he was qualified to relate 
the symptoms he had suffered over the years, even if he was 
not qualified to offer a medical opinion.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims (Court) has held that once a 
decision assigning an effective date has become final, as is 
the case here, a claimant may not properly file, and VA has 
no authority to adjudicate, a freestanding earlier effective 
date claim in an attempt to overcome the finality of an 
unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App. 
296, 299 (2006).  The Court reasoned that to allow such 
claims would vitiate the rule of finality.  Id.  

Although there are numerous exceptions to the rule of 
finality and application of res judicata within the VA 
adjudication system, a new and distinct claim for an earlier 
effective date is not one of the recognized statutory 
exceptions to finality.  See Rudd, 20 Vet. App. at 300; see 
also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) 
(discussing the types of collateral attack authorized to 
challenge a final decision by the Secretary).  

The proper way to assert error in a final Board decision 
would be through a motion to the Board alleging that the 
October 2002 Board decision contained clear and unmistakable 
error.  In fact, the Veteran has done this.  Another Board 
decision has addressed this issue and has denied the 
Veteran's motion.  

Therefore, because the Board's October 2002 decision is 
final, the earliest date that can be assigned for service 
connection for PTSD is the date of receipt of the application 
to reopen the Veteran's claim, the Vet Center report, and 
that date is September 5, 2003.  

In summary, resolving all doubt in the Veteran's favor, the 
Board concludes that an effective date of September 5, 2003, 
should be assigned for the award of service connection for 
PTSD.  See 38 U.S.C.A. §§ 5017, 5110; 38 C.F.R. §§ 3.157, 
3.400(q)(ii), (r).  


ORDER

An effective date of September 5, 2003, is assigned for the 
award of service connection for PTSD, subject to the law and 
regulations governing the award of monetary benefits.  


REMAND

As noted above, the August 2004 rating decision granted 
service connection for PTSD and assigned a 50 percent rating 
for the disability.  In September 2004, the Veteran submitted 
a notice of disagreement with both the effective date and the 
50 percent rating.  The effective date issue has been 
addressed above.  The Veteran stated that, "I feel that I 
should have been given extraschedular consideration of 
individual unemployability as a result of my PTSD."  Further 
communication from the Veteran was received in November 2004 
in which he requested a temporary total disability rating due 
to hospitalization.  

A rating decision in July 2005 granted a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.29 
(2009), effective from August 9, 2004, through September 12, 
2004, the dates of the Veteran's hospitalization by VA for 
treatment of his PTSD.  The rating decision also indicated 
that, beginning September 13, 2004, a 100 percent schedular 
rating would be assigned, based on the Veteran's 
symptomatology at that time.  The 100 percent schedular 
rating was confirmed and continued by a rating decision in 
October 2005.  

The Board finds that the 100 percent rating that was assigned 
by the RO does not satisfy the Veteran's disagreement with 
the 50 percent rating for PTSD that remains in effect prior 
to August 9, 2004.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated).  Further, 
no statement of the case has been furnished concerning the 
issue of entitlement to an initial rating greater than 50 
percent prior to August 9, 2004.  See 38 C.F.R. §§ 19.26, 
19.29 (2009).  

The Court has held that where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board would also point out that a recent decision of the 
Court held that, if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable 
due to the disability for which an increased rating is 
sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Additionally, the Board notes that the July 2005 rating 
decision denied a temporary total disability based on the 
Veteran's hospitalization from October 6, 2003, to November 
13, 2003, because service connection for PTSD was not in 
effect at that time.  In this regard, the Board points out 
the earlier effective date for service connection that has 
been granted by the Board herein.  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of an SOC, so that the Veteran 
may have the opportunity to complete an 
appeal concerning entitlement to an 
initial rating for PTSD greater than 50 
percent prior to August 9, 2004, by 
filing a timely substantive appeal.  The 
RO should also consider the Veteran's 
claim for a TDIU.  If a timely 
substantive appeal is not filed, the 
appeal is not completed and the RO should 
close the appeal as to this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


